



EXHIBIT 10.1




MOUNTAIN STATE BANK

CHANGE IN CONTROL AGREEMENT




THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”), made as of the 4th day of
August, 2005 (the “Effective Date”), by and between MOUNTAIN STATE BANK (the
“Bank”), and LYNN H. BARRON, a resident of the State of Georgia (the
“Employee”).




RECITALS:




WHEREAS, the Employee is currently employed as the Chief Financial Officer of
the Bank and the Bank’s holding company, Mountain Bancshares, Inc. (the
“Company”) (collectively, the Bank and the Company shall be referred to herein
as the “Employer”), and




WHEREAS, the Company and the Bank desire to continue to employ the Employee and
the Bank desires to enter into an agreement to provide benefits to the Employee
upon a Change in Control (as defined below) of the Company or the Bank.




NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:




AGREEMENT:




1.

Term.  This Agreement shall remain in effect until the earlier of (a) the first
anniversary of the Effective Date or (b) twelve (12) months following a Change
in Control.  While this Agreement remains in effect the Term, as defined by
Section 1(a) above, shall automatically renew each day after the Effective Date
such that the Term remains a one-year term from day-to-day thereafter unless
either party gives written notice to the other of its or her intent that the
automatic renewals shall cease or the Term expires pursuant to Section 1(b)
hereof.  In the event notice of non-renewal is properly given pursuant to this
Section, the Agreement and the Term shall expire on the first anniversary of the
thirtieth (30th) day following the date such written notice is received, unless
the Term expires earlier in accordance with Section 1(b).




2.

Change in Control Benefits.




(a)

If, within twelve (12) months following a Change in Control, the Employee
terminates employment with the Employer for Good Reason or the Employer
terminates the Employee’s employment without Cause, the Bank shall provide the
Employee with the following compensation and benefits:




(i)

Payment of an amount equal to one (1) times the Employee’s “annualized
includable compensation for the base period” as that term is defined in Section
280G(d) of the Internal Revenue Code of 1986 as amended (“Code”) or any
successor thereto;





1




--------------------------------------------------------------------------------








(ii)

Payment of an amount equal to the Employee’s cost of COBRA health continuation
coverage for herself under the Bank’s group health plan for twelve (12) months
following termination of employment;




(iii)

Payment for each vacation day which the Employee has not used during the
calendar year in which occurs the effective date of termination which amount
shall be determined based on a daily rate of the Employee’s base salary then in
effect assuming two-hundred sixty (260) business days in such year; and




(iv)

Any unexercised stock options to purchase shares of the Company’s common stock
held by the Employee shall become fully vested and exercisable as of the
effective date of the Change in Control.




(b)

Amounts payable pursuant to subparagraph (a) of this Section shall not bear
interest and shall be paid in one (1) lump sum within thirty (30) days following
the effective date of termination. Amounts payable under this Section shall be
net of amounts required to be withheld under applicable law and amounts
requested to be withheld by the Employee.




(c)

Upon the Employee’s termination by the Employer for Cause by either party due to
the Employee’s, Disability, the Employee’s voluntary or involuntary termination
under circumstances other than those described in subsection (a) of this Section
2 or the Employee’s death, the Employee shall not be entitled to the
compensation and benefits described in this Section 2.




(d)

Notwithstanding the above, in no event shall the payment(s) described in this
Section 2 exceed the amount permitted by Section 280G of the Code.  Therefore,
if the aggregate present value (determined as of the date of the Change in
Control in accordance with the provisions of Section 280G of the Code) of both
the payments under this Agreement and all other payments to the Employee in the
nature of compensation which are contingent on a change in ownership or
effective control of the Company or the Bank or in the ownership of a
substantial portion of the assets of the Company or the Bank (the “Aggregate
Severance”) would result in a “parachute payment,” as defined under Section 280G
of the Code, then the Aggregate Severance shall not be greater than an amount
equal to 2.99 multiplied by Employee’s “base amount” for the “base period,” as
those terms are defined under Section 280G of the Code.  In the event the
Aggregate Severance is required to be reduced pursuant to this subparagraph (d),
the Employee shall have thirty (30) days in which to indicate to the Bank the
manner in which the Aggregate Severance shall be reduced (i.e., whether the
reduction shall be in cash, vesting of stock options, etc.); provided, however,
the Bank shall retain complete discretion over the total amount of the reduction
necessary to avoid the operation of Code Section 280G as described above.  In
the event the Employee does not make an election as to the specific nature of
the compensation to be reduced within the time period indicated above, the Bank
shall make such determination in its sole discretion.








2




--------------------------------------------------------------------------------





3.

Confidentiality.




(a)

All Confidential Information and Trade Secrets and all physical embodiments
thereof received or developed by the Employee while employed by the Employer are
confidential to and are and will remain the sole and exclusive property of the
Employer.  Except to the extent necessary to perform the duties assigned to her
by the Employer, the Employee will hold such Confidential Information and Trade
Secrets in trust and strictest confidence, and will not use, reproduce,
distribute, disclose or otherwise disseminate the Confidential Information and
Trade Secrets or any physical embodiments thereof and may in no event take any
action causing or fail to take the action necessary to prevent, any Confidential
Information and Trade Secrets disclosed to or developed by the Employee to lose
its character or cease to qualify as Confidential Information or Trade Secrets.




(b)

The covenants of confidentiality set forth herein will apply during the
Employee’s employment with the Employer to any Confidential Information and
Trade Secrets disclosed by the Bank or developed by the Employee prior to or
after the date hereof.  The covenants restricting the use of Confidential
Information will continue and be maintained by the Employee for a period of
twelve (12) months following termination of this Agreement.  The covenants
restricting the use of Trade Secrets will continue and be maintained by the
Employee following termination of her employment for so long as permitted by the
then-current Georgia Trade Secrets Act of 1990, O.C.G.A. § 10-1-760, et. seq.




4.

Nonsolicitation.  In the event that the Employee is entitled to receive the
Change in Control benefits described in Section 2 of this Agreement, the
Employee agrees that, for twelve (12) months following the Employee’s
termination of employment:




(a)

the Employee will not (except on behalf of or with the prior written consent of
the Employer), on the Employee’s own behalf or in the service or on behalf of
others, solicit, divert or appropriate or attempt to solicit, divert or
appropriate, for any Competing Business, any business from any customers of the
Employer, including actively sought prospective customers, with whom the
Employee has or had material contact during the one-year period preceding her
termination of employment, for purposes of providing products or services that
are competitive with those provided by the Employer; and




(b)

the Employee will not on the Employee’s own behalf or in the service or on
behalf of others, solicit, recruit or hire away or attempt to solicit, recruit
or hire away to any Competing Business, any employee of the Employer, whether or
not such employee is a full-time employee or a temporary employee of the
Employer and whether or not such employment is pursuant to a written agreement
and whether or not such employment is for a determined period or is at will.




5.

Definitions.  For purposes of this Agreement, the following terms have the
definitions set forth below:





3




--------------------------------------------------------------------------------








(a)

“Area” shall mean the geographic area within the boundaries of Dawson and
Forsyth Counties, Georgia.  It is the express intent of the parties that the
Area as defined herein is the area where the Employee performs services on
behalf of the Employer.




(b)

“Business of the Employer” shall mean the business conducted by the Employer,
which is commercial banking.




(c)

“Cause” means the occurrence of one or all of the following:  




(i)

willful and continued failure by the Employee to perform her duties and
responsibilities for the Employer, which remains uncured after the expiration of
thirty (30) days following the delivery of a demand for substantial performance
to the Employee by the Employer;




(ii)

conduct by the Employee that amounts to fraud, dishonesty or willful misconduct
in the performance of her duties and responsibilities hereunder;




(iii)

charged in relation to (by criminal information, indictment or otherwise) or
conviction of the Employee of a felony or any other crime involving breach of
trust or moral turpitude;




(iv)

conduct by the Employee that amounts to gross and willful insubordination or
inattention to her duties and responsibilities hereunder; or




(v)

the receipt of any form of notice, written or otherwise, that any regulatory
agency having jurisdiction over the Employer intends to institute any form of
formal or informal regulatory action against the Employee or the Employer,
provided that the Board of Directors of the Employer determines in good faith
that such action involves acts or omission by or under the supervision of the
Employee or that termination of the Employee could materially advance the
Employer’s compliance with the purpose of the action or would materially assist
the Employer in avoiding or reducing the restrictions or adverse effects to the
Employer related to the regulatory action.




(d)

“Change in Control” means the occurrence of the following events:




(i)

the acquisition by any person or persons acting in concert of the then
outstanding voting securities of either the Bank or the Company, if, after the
transaction, the acquiring person (or persons) owns, controls or holds with
power to vote twenty-five percent (25%) or more of any class of voting
securities of either the Bank or the Company;




(ii)

within any twelve-month period (beginning on or after the Effective Date) the
persons who were directors of either the Bank or the Company





4




--------------------------------------------------------------------------------





immediately before the beginning of such twelve-month period (the “Incumbent
Directors”) shall cease to constitute at least a majority of such board of
directors; provided that any director who was not a director as of the Effective
Date shall be deemed to be an Incumbent Director if that director was elected to
such board of directors by, or on the recommendation of or with the approval of,
at least two-thirds (2/3) of the directors who then qualified as Incumbent
Directors; and provided further that no director whose initial assumption of
office is in connection with an actual or threatened election contest (relating
to the election of directors) shall be deemed to be an Incumbent Director;




(iii)

a reorganization, merger or consolidation, with respect to which persons who
were the stockholders of the Bank or the Company, as the case may be,
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company’s then outstanding voting securities; or




(iv)

the sale, transfer or assignment of all or substantially all of the assets of
the Company and its subsidiaries to any third party.




(e)

“Competing Business” means any entity engaged in the Business of the Company and
the Bank.




(f)

“Confidential Information” means data and information relating to the Business
of the Employer (which does not rise to the status of a Trade Secret) which is
or has been disclosed to the Employee or of which the Employee became aware as a
consequence of or through her relationship to the Employer and which has value
to the Employer and is not generally known to its competitors.  Without limiting
the foregoing, Confidential Information shall include the following:




(i)

all items of information that could be classified as a trade secret pursuant to
Georgia law;




(ii)

the names, addresses and banking requirements of the customers of the Bank and
the nature and amount of business done with such customers;




(iii)

the names and addresses of employees and other business contacts of the Company
and Bank;




(iv)

the particular names, methods and procedures utilized by the Bank in the conduct
and advertising of its business;




(v)

the applications, operating system, communication and other computer software
and derivatives thereof, including, without limitation, sources and object
codes, flow charts, coding sheets, routines, subrouting and related
documentation and manuals of the Company and the Bank; and





5




--------------------------------------------------------------------------------








(vi)

marketing techniques, purchasing information, pricing policies, loan policies,
quoting procedures, financial information, customer data and other materials or
information relating to the Company and the Bank’s manner of doing business.  




Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Company or the Bank (except where
such public disclosure has been made by the Employee without authorization) or
that has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.




(g)

“Disability” means the inability of the Employee to perform her assigned duties
because of physical or mental incapacity for the duration of the short-term
disability period under the Bank’s policy then in effect, as certified by a
physician chosen by the Employer and reasonably acceptable to the Employee.




(h)

“Good Reason” means, without the Employee’s express written consent:




(i)

Any change of duties materially inconsistent with the Employee’s position
immediately prior to a Change in Control;




(ii)

A material reduction of the Employee’s compensation following a Change in
Control;




(iii)

A relocation of the Employee’s principal business office by more than
twenty-five (25) miles from the Employee’s principal business office as of the
effective date of a Change in Control; and




(iv)

Failure by the Employer to provide benefits following a Change in Control
substantially similar to the benefits available to the Employee prior to a
Change in Control.




(i)

“Trade Secrets” means information, without regard to form, including, but not
limited to, technical or nontechnical data, formulas, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans or lists of actual or potential customers or
suppliers which (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.  




6.

Notice.  Unless otherwise provided herein, any notice, request, certificate or
instrument required or permitted under this Agreement shall be in writing and
shall be deemed “given” upon personal delivery to the party to be notified or
three (3) business days after deposit





6




--------------------------------------------------------------------------------





with the United States Postal Service, by registered or certified mail,
addressed to the party to receive notice at the last known address, postage
prepaid.




7.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties and contains all the agreements between them with respect to the subject
matter hereof.  It also supersedes any and all other agreements or contracts,
either oral or written, between the parties with respect to the subject matter
hereof.




8.

Modification.  Except as otherwise specifically provided, the terms and
conditions of this Agreement may be amended at any time by mutual agreement of
the parties, provided that before any amendment shall be valid or effective, it
shall have been reduced to writing and signed by an authorized representative of
the Company and the Employee.




9.

No Waiver.  The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations, shall not be a waiver by such party of its right to exercise
any such or other right, power or remedy or to demand compliance.




10.

Severability.  In the event that any paragraph or provision of this Agreement
shall be held to be illegal or unenforceable, such paragraph or provision shall
be severed from this Agreement and the entire Agreement shall not fail as a
result, but shall otherwise remain in full force and effect.




11.

Assignment.  This Agreement shall be binding upon and inure to the benefit of
the Bank and its successors and assigns, and shall be binding upon the Employee,
her administrators, executors, legatees, and heirs. The Employee shall not
assign this Agreement.




12.

Arbitration.  Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  Judgment upon the award rendered by the arbitrator may be entered
only in the state court of Dawson County, Georgia or the federal court for the
Northern District of Georgia.  The Bank and the Employee agree to share equally
the fees and expenses associated with the arbitration proceedings.  Employee
must initial here: _____




13.

Applicable Law.  This Agreement shall be construed and enforced under and in
accordance with the laws of the State of Georgia.




14.

Counterparts.  This Agreement may be signed in two counterparts, each of which
shall be deemed an original and both of which shall together constitute one
agreement.











7




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Bank has caused this Agreement to be signed by its duly
authorized representative, and the Employee has hereunder set her name as of the
date of this Agreement.




MOUNTAIN STATE BANK




By:  s/John L. Lewis

        John L. Lewis

        President and Chief Executive Officer







EMPLOYEE:




s/Lynn H. Barron

LYNN H. BARRON











8


